The plaintiff in error, Carl Oelke, was tried and convicted at the October, 1911, term of the county court of Canadian county on two charges of selling intoxicating liquors. In No. A-1575 his punishment was fixed at imprisonment in the county jail for a period of six months and a fine of five hundred dollars; and in No. A-1577 at imprisonment for ninety days and a fine of three hundred fifty dollars. The prosecuting witnesses were the same in each of these cases, and it appears from the facts in both records that these convictions grew out of the same transaction.
It is our conclusion that but one of these convictions should be sustained. We think the judgment in No. A-1575, imposing a fine of five hundred dollars and imprisonment for a period of six months, should be affirmed; and it is so ordered. And for the reason stated the judgment in No. A1577 should be reversed, with directions to the trial court to dismiss the prosecution; and it is so ordered.